DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Information Disclosure Statements, filed 02 March 2021, and 25 October 2021 have been fully considered by the examiner. Signed copies are attached.
Claims 1-20 are pending. 
Claims 1-20 are rejected, grounds follow.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 14, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Harrod et al., US Pg-Pub 2010/0076605 (hereafter HARROD).

Regarding Claim 13, HARROD discloses:
A system for configuring a modular building control system of a building, (fig. 6, [0050] “fig. 6 depicts a screen 84 of the user interface … for changing or initially entering a system configuration screen.”)
the system comprising: a base module (fig. 3, 22 see also fig. 5) including a controller, (fig. 5, Controller 76) a memory, (fig. 5, Memory 72) and a communications interface; (fig. 5, Interface 82) 
one or more expansion modules in communication with the base module, the one or more expansion modules configured to interface with one or components of the modular building control system; (fig. 7 [0053] “for example, the system identifier “HP1” may represent a system that includes an air handler and a heat pump” nb. that is the BCS includes a base module (controller) and expansion modules (air handler, heat pump). see also [0051] describing circuit connections between control circuits.)
wherein the controller of the base module is configured to enter a configuration mode, (fig. 6, [0050] “fig. 6 depicts a screen 84 of the user interface … for changing or initially entering a system configuration screen.”)
and once in the configuration mode: collect information from each of the one or more expansion modules; (see e.g. [0063] “the control device may send a signal to the connected units to determine the types of units connected, as well as their individual properties.” nb information such as type of unit and properties thereof.)
store configuration parameters for the base module and each of the one or more expansion modules that are based on the information collected from the one or more expansion modules; ([0061] “Once the system identifier has been validated, the device may apply (step 136) the system configuration associated with the system identifier.”)
transmit to each of the one or more expansion modules their respective configuration parameters for installation on each of the one or more expansion modules; ([0061] “Application of the system configuration may include sending digital signals to the indoor and outdoor units control circuits to configure communication paths representing jumper setting on the board.” nb. configuration parameters such as virtual jumper settings.)
install the configuration parameters for the base module on the base module; ([0069] “The application of the system configuration may include … configuring code of the processor. For example, the executable code may identify addresses on the control circuits for sending control signals. The code also may determine the specific control signals sent to the indoor and outdoor units.”)
exit the configuration mode and entering an operational mode; once in the operational mode, the controller of the base module controlling the modular building control system in conjunction with the one or more expansion modules. (see e.g. [0024]-[0027], and figs. 1 and 2 describing the normal operation of the overall system by means of transferring signals from e.g. controller 22 to modular expansion circuit in outdoor unit 30.(with reference to fig. 2)).

Regarding Claim 14, HARROD discloses all of the limitations of parent claim 13, above;
HARROD further discloses:
wherein the controller of the base module is configured to: check a compatibility of the base module and each of the one or more expansion modules; (HARROD [0066] “the processor of the control device may compare the detected parameters to system identifier parameters stored within the memory of the control device. If the parameters do not match, the control device may display (step 152) an error message.”)
and provide an alert when an incompatibility is detected. (HARROD [0066] “the error message may include prompts instructing the technician to perform various troubleshooting activities. For example, if an accessory within a unit is required for a system configuration associated with the system identifier, the message may prompt the technician to install the accessory within the unit. For example, the message may prompt the technician to install a bonnet sensor.”)

Regarding Claim 17, HARROD discloses all of the limitations of parent claim 13, 
HARROD further discloses:
wherein the information comprises at least one parameter from each of the one or more expansion modules, ([0063] “The method may begin by determining (step 140) properties of the connected units. The control device may send a signal to the connected units to determine the type of units connected, as well as their individual properties.”) 
wherein the at least one parameter includes one or more of a product identification, a function list, a function interface, an IP address, a location, and/or a sensor reading. ([0061] “The configuration also may include determining addresses on the indoor and outdoor control circuits for sending control signals from the controller.” see also [0060] including parameters of sensors and other installed equipment.)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 11-12, 15-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over HARROD in view of Gorka, WIPO Patent Application WO 2018/029518 (hereafter GORKA, citations to Machine Translation from USPTO FIT database, attached.) 

Regarding Claim 1, HARROD teaches:
A method for configuring a modular building control system (fig. 6, [0050] “fig. 6 depicts a screen 84 of the user interface … for changing or initially entering a system configuration screen.”)
that includes a base module and one or more expansion modules, (fig. 7 [0053] “for example, the system identifier “HP1” may represent a system that includes an air handler and a heat pump” nb. that is the BCS includes a base module (controller) and expansion modules (air handler, heat pump). see also [0051] describing circuit connections between control circuits.)
the method comprising: … the base module in operative communication with each of the one or more expansion modules; ([0057] “The control device also may retrieve the system identifiers from control circuits of the indoor and outdoor units.”) 
while in the configuration mode, the base module collecting information from each of the one or more expansion modules; (see e.g. [0063] “the control device may send a signal to the connected units to determine the types of units connected, as well as their individual properties.” nb information such as type of unit and properties thereof.)
creating a system configuration for the modular building control system based at least in part on the collected information, ([0061] “Once the system identifier has been validated, the device may apply (step 136) the system configuration associated with the system identifier.”)  the created system configuration including configuration parameters for the base module and each of the one or more expansion modules; ([0061] “Application of the system configuration may include sending digital signals to the indoor and outdoor units control circuits to configure communication paths representing jumper setting on the board.” nb. configuration parameters such as virtual jumper settings.)
the base module transmitting to each of the one or more expansion modules their respective configuration parameters; ([0068] “the control device may configure the jumper settings using executable code and control signals. In these embodiments, the control device may display a message prompting the technician to confirm the jumper setting change. Upon confirmation, the control device may send a control signal to reconfigure the jumper settings to match the system identifier settings.”)
the base module and each of the one or more expansion modules installing their respective configuration parameters; ([0069] “Once the jumper settings have been changed, the control device may again detect the jumper settings (step 154) and determine whether the settings match (step 156). If the settings match, the control device may then apply the configuration associated with the system identifier (step 160). The application of the system configuration may include reconfiguring virtual settings of the indoor and outdoor control circuits and configuring code of the processor”)
the base module and each of the one or more expansion modules exiting their configuration mode and entering an operation mode; ([0069] “The code also may determine the specific control signals sent to the indoor and outdoor units.”)
and while in the operation mode, the base module and each of the one or more expansion modules controlling the modular building control system. (see e.g. [0024]-[0027], and figs. 1 and 2 describing the normal operation of the overall system by means of transferring signals from e.g. controller 22 to modular expansion circuit in outdoor unit 30.(with reference to fig. 2)).

HARROD differs from the claimed invention in that:
HARROD does not clearly teach: entering a configuration mode in the base module and in each of the one or more expansion modules;

However, GORKA teaches a home automation system where the system first enters a configuration mode in the base module and each expansion module (GORKA Machine Translation Page 8, line 49: “the system 10 being adapted to perform an initialization routine in the initialization state.” nb. system 10 is the base module 14 and the expansion modules 16a-16c, see GORKA Page 5, line 6). 

GORKA is analogous art because it is from the same field of endeavor as the claimed invention and the other prior art of home automation systems, and contains overlapping structural and functional similarities: both GORKA and HARROD include a central controller connected to several expansion modules; further both GORKA and HARROD configure the central controller and expansion modules in the course of commissioning or recommissioning the home automation system.

One of ordinary skill in the art before the effective filing date of the application could have modified the teachings of HARROD to incorporate the configuration mode of the teachings of GORKA.

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make this modification in order to prompt commissioning in the event of a change in equipment in the system, see GORKA page 8 line 51 (“placing the system 10 in the initialization state may be effected by the base module 14 detecting a change in the number of extension modules 16a-16c queued compared to a (previous) logged state.”)

Regarding Claim 2, the combination of HARROD and GORKA teaches all of the limitations of parent claim 1,
HARROD further teaches:
checking a compatibility of the base module and each of the one or more expansion modules; (HARROD [0066] “the processor of the control device may compare the detected parameters to system identifier parameters stored within the memory of the control device. If the parameters do not match, the control device may display (step 152) an error message.”)
and providing an alert when an incompatibility is detected. (HARROD [0066] “the error message may include prompts instructing the technician to perform various troubleshooting activities. For example, if an accessory within a unit is required for a system configuration associated with the system identifier, the message may prompt the technician to install the accessory within the unit. For example, the message may prompt the technician to install a bonnet sensor.”)

Regarding Claim 3, the combination of HARROD and GORKA teaches all of the limitations of parent claim 1,
HARROD further teaches:
wherein collecting information from the base module and each of the one or more expansion modules comprises collecting technical parameters of each of the one or more expansion modules. (HARROD [0063] “The connections may provide data to the control device indicating the equipment located within the unit (for example, the types of sensors and optional components), the number of stages within the unit, the types of heating or cooling employed (for example, fossil fuel or electric auxiliary heat), and the heating and cooling capacity.”)

Regarding Claim 4, the combination of HARROD and GORKA teaches all of the limitations of parent claim 3,
HARROD further teaches:
wherein the technical parameters comprise one or more of an expansion module product identification, an expansion module function list, and/or an expansion module function interface. (HARROD [0063] “The connections may provide data to the control device indicating … the number of stages within the unit, the types of heating or cooling employed (for example, fossil fuel or electric auxiliary heat), and the heating and cooling capacity.”)

Regarding Claim 5, the combination of HARROD and GORKA teaches all of the limitations of parent claim 1,
wherein collecting information from the base module and each of the one or more expansion modules comprises collecting functional parameters of each of the one or more expansion modules. (HARROD [0061] “The configuration also may include determining addresses on the indoor and outdoor control circuits for sending control signals from the controller.”)

Regarding Claim 6, the combination of HARROD and GORKA teaches all of the limitations of parent claim 5,
HARROD further teaches:
wherein the functional parameters comprise one or more of an IP address of an expansion module, a physical location of an expansion module, and/or a sensor reading. ([0061] “The configuration also may include determining addresses on the indoor and outdoor control circuits for sending control signals from the controller.” see also [0060] including parameters of sensors and other installed equipment.)

Regarding Claim 7, the combination of HARROD and GORKA teaches all of the limitations of parent claim 1,
wherein creating the system configuration is performed at least in part by the base module. (HARROD [0061] “Once the system identifier has been validated, the [control] device may apply (step 136) the system configuration associated with the system identifier.” see fig. 9; see also [0061] “the processor may execute code stored within the memory to apply with the system configuration.”)

Regarding Claim 8, the combination of HARROD and GORKA teaches all of the limitations of parent claim 1,
GORKA further teaches:
further comprising transmitting the collected information from the base module to a cloud server, (GORKA, Machine Translation Page 9 line 17 et seq. “For example, the data structure may include a (unique) identifier of the third expansion module 16c, which sends the configuration device 40 to the server 78, which transmits in response thereto descriptive information regarding the third expansion module 16c to the configuration device 40…”) and wherein creating the system configuration is performed at least in part by the cloud server. (GORKA, Machine Translation Page 9 line 20 et seq. “…. If the configuration device 40 determines that one or more files stored in the memory 44 of the third expansion module 16c can be updated, it may also retrieve a corresponding update from the server 78 and transmit it to the third expansion module 16c”)

One of ordinary skill in the art before the effective filing date of the application could have modified the teachings of HARROD by including the cloud server as described by GORKA.

One of ordinary skill in the art before the effective filing date of the application could have made this modification in order to facilitate providing software updates for expansion devices, as suggested by GORKA (Machine Translation Page 9, line 13 “a server 78 for providing software updates for the expansion modules i6a-i6c and for providing information about the expansion modules 16a-16c.”)

Regarding Claim 9, the combination of HARROD and GORKA teaches all of the limitations of parent claim 1,
HARROD further teaches:
wherein the modular building control system comprises a Heating, Ventilation, and Air Conditioning (HVAC) system.  ([0022] “FIG. 1 illustrates an exemplary application, in this case an HVAC system for building environmental management”)


Regarding Claim 11, the combination of HARROD and GORKA teaches all of the limitations of parent claim 1,
HARROD further teaches:
wherein at least some of the collected information is manually entered by a user. (HARROD [0057] “the control device may display the system identifiers on a touch screen as graphical elements that may be selected by a user as shown in FIG. 7.”)

Regarding Claim 12, the combination of HARROD and GORKA teaches all of the limitations of parent claim 1,
wherein at least some of the collected information is automatically collected by the base module. (HARROD [0062] “The available system identifiers may be determined based on the properties of the HVAC system. For example, the available system identifiers may depend on the type of control circuits employed within each of the indoor and outdoor units, the type of equipment located within the indoor and outdoor units, and the connections between the indoor and outdoor units.”)

Regarding Claim 15, HARROD teaches all of the limitations of parent claim 13,
HARROD differs from the claimed invention in that:
HARROD does not clearly teach: wherein the controller of the base module is configured to send a command to each of the one or more expansion modules to place each of the one or more expansion modules in a configuration mode before collecting information from each of the one or more expansion modules.

However, GORKA teaches a home automation system where the system first enters a configuration mode in the base module and each expansion module prior to performing an initialization routine (GORKA Machine Translation Page 8, line 49: “the system 10 being adapted to perform an initialization routine in the initialization state.” nb. system 10 is the base module 14 and the expansion modules 16a-16c, see GORKA Page 5, line 6)  said initialization routine including the collecting of information from the expansion modules (see GORKA page 9 line 4 “Executing (step 66) the initialization routine includes querying (step 68) information regarding the extension
modules 16a-16c lined up with the base module 14”)

GORKA is analogous art because it is from the same field of endeavor as the claimed invention and the other prior art of home automation systems, and contains overlapping structural and functional similarities: both GORKA and HARROD include a central controller connected to several expansion modules; further both GORKA and HARROD configure the central controller and expansion modules in the course of commissioning or recommissioning the home automation system.

One of ordinary skill in the art before the effective filing date of the application could have modified the teachings of HARROD to incorporate the configuration mode of the teachings of GORKA.

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make this modification in order to prompt commissioning in the event of a change in equipment in the system, see GORKA page 8 line 51 (“placing the system 10 in the initialization state may be effected by the base module 14 detecting a change in the number of extension modules 16a-16c queued compared to a (previous) logged state.”)


Regarding Claim 16, the combination of HARROD and GORKA teaches all of the limitations of parent claim 15,
GORKA further teaches:
wherein the controller of the base module is configured to send a command to each of the one or more expansion modules to place each of the one or more expansion modules in an operation mode before controlling the modular building control system in conjunction with the one or more expansion modules. (see GORKA, machine translation page 9 line 32 “After configuring, the system 10 may be placed in an operational state in which it executes an operating routine (step 84). The putting into the operating state can be effected, for example, by a corresponding signal of the configuration device 40 or by actuating a switch on the system 10.” nb. system 10 is the base module 14 and the expansion modules 16a-16c, see GORKA Page 5, line 6)

Regarding Claim 18, HARROD teaches all of the limitations of parent claim 13, above;
HARROD differs from the claimed invention in that:
HARROD does not clearly teach: wherein the controller of the base module is configured to transmit at least some of the collected information from the base module to a cloud server, 
nor does HARROD clearly teach: receiv[ing] at least in part of the configuration parameters from the cloud server.

However, GORKA teaches:
wherein the controller of the base module is configured to transmit at least some of the collected information from the base module to a cloud server,  (GORKA, Machine Translation Page 9 line 17 et seq. “For example, the data structure may include a (unique) identifier of the third expansion module 16c, which sends the configuration device 40 to the server 78, which transmits in response thereto descriptive information regarding the third expansion module 16c to the configuration device 40…”) 
and receiv[ing] at least in part of the configuration parameters from the cloud server. (GORKA, Machine Translation Page 9 line 20 et seq. “…. If the configuration device 40 determines that one or more files stored in the memory 44 of the third expansion module 16c can be updated, it may also retrieve a corresponding update from the server 78 and transmit it to the third expansion module 16c”)

One of ordinary skill in the art before the effective filing date of the application could have modified the teachings of HARROD by including the cloud server as described by GORKA.

One of ordinary skill in the art before the effective filing date of the application could have made this modification in order to facilitate providing software updates for expansion devices, as suggested by GORKA (Machine Translation Page 9, line 13 “a server 78 for providing software updates for the expansion modules i6a-i6c and for providing information about the expansion modules 16a-16c.”)



Regarding Claim 19, HARROD teaches:
A system for configuring a modular building control system of a building, (fig. 6, [0050] “fig. 6 depicts a screen 84 of the user interface … for changing or initially entering a system configuration screen.”)
the system comprising: a base module (fig. 3, 22 see also fig. 5) including a controller, (fig. 5, Controller 76) a memory, (fig. 5, Memory 72) and one or more communications interfaces; (fig. 5, Interface 82)  
one or more expansion modules in communication with the base module, the one or more expansion modules configured to interface with one or more components of the modular building control system; (fig. 7 [0053] “for example, the system identifier “HP1” may represent a system that includes an air handler and a heat pump” nb. that is the BCS includes a base module (controller) and expansion modules (air handler, heat pump). see also [0051] describing circuit connections between control circuits.)
the controller of the base module is configured to: collect information from the base module and the one or more expansion modules; (see e.g. [0063] “the control device may send a signal to the connected units to determine the types of units connected, as well as their individual properties.” nb information such as type of unit and properties thereof.)
the system configuration including configuration parameters for the base module and each of the one or more expansion modules; ([0061] “Once the system identifier has been validated, the device may apply (step 136) the system configuration associated with the system identifier.”)
the controller of the base module is configured to transmit to each of the one or more expansion modules their respective configuration parameters; ([0061] “Application of the system configuration may include sending digital signals to the indoor and outdoor units control circuits to configure communication paths representing jumper setting on the board.” nb. configuration parameters such as virtual jumper settings.)
the controller of the base module is configured to install the configuration parameters for the base module on the base module; ([0069] “The application of the system configuration may include … configuring code of the processor. For example, the executable code may identify addresses on the control circuits for sending control signals. The code also may determine the specific control signals sent to the indoor and outdoor units.”)
each of the one or more expansion modules is configured to install their respective configuration parameters; ([0068] “the control device may configure the jumper settings using executable code and control signals. In these embodiments, the control device may display a message prompting the technician to confirm the jumper setting change. Upon confirmation, the control device may send a control signal to reconfigure the jumper settings to match the system identifier settings.”)
and once the base module and each of the one or more expansion modules have installed their respective configuration parameters, the controller of the base module is configured to control the modular building control system in conjunction with the one or more expansion modules. (see e.g. [0024]-[0027], and figs. 1 and 2 describing the normal operation of the overall system by means of transferring signals from e.g. controller 22 to modular expansion circuit in outdoor unit 30.(with reference to fig. 2)).

HARROD differs from the claimed invention in that:
HARROD does not clearly teach: a cloud server in communication with the base module; 
nor transmit[ting] at least some of the collected information to the cloud server; wherein upon receipt of the information from the base module, the cloud server is configured to create a system configuration for the modular building control system using the information collected from the base module and the one or more expansion modules, and to transmit the system configuration to the base module,

However, GORKA teaches a home automation system where the system includes a cloud server in communication with the base module. (Machine Translation Page 9, line 13 “a server 78 for providing software updates for the expansion modules i6a-i6c and for providing information about the expansion modules 16a-16c.”) Where the base module configurator transmits collected information to the cloud server (GORKA, Machine Translation Page 9 line 17 et seq. “For example, the data structure may include a (unique) identifier of the third expansion module 16c, which sends the configuration device 40 to the server 78, which transmits in response thereto descriptive information regarding the third expansion module 16c to the configuration device 40…”) to receive configuration information (e.g. software updates)  from the cloud server which is the transmitted back to the base module (GORKA, Machine Translation Page 9 line 20 et seq. “…. If the configuration device 40 determines that one or more files stored in the memory 44 of the third expansion module 16c can be updated, it may also retrieve a corresponding update from the server 78 and transmit it to the third expansion module 16c”)

One of ordinary skill in the art before the effective filing date of the application could have modified the teachings of HARROD by including the cloud server for configuring expansion modules as described by GORKA.

One of ordinary skill in the art before the effective filing date of the application could have made this modification in order to facilitate providing software updates for expansion devices, as suggested by GORKA (Machine Translation Page 9, line 13 “a server 78 for providing software updates for the expansion modules i6a-i6c and for providing information about the expansion modules 16a-16c.”)


Regarding Claim 20, the combination of HARROD and GORKA teaches all of the limitations of parent claim 19, 
HARROD further teaches:
check[ing] a compatibility of the base module and each of the one or more expansion modules (HARROD [0066] “the processor of the control device may compare the detected parameters to system identifier parameters stored within the memory of the control device. If the parameters do not match, the control device may display (step 152) an error message.”) 
and provide an alert when an incompatibility is detected. (HARROD [0066] “the error message may include prompts instructing the technician to perform various troubleshooting activities. For example, if an accessory within a unit is required for a system configuration associated with the system identifier, the message may prompt the technician to install the accessory within the unit. For example, the message may prompt the technician to install a bonnet sensor.”)
(Examiner notes that GORKA is relied upon to teach storing configuration information in a cloud server.)

One of ordinary skill in the art before the effective filing date of the application could have modified the teachings of HARROD by validating configuration with a cloud server as described by GORKA.

One of ordinary skill in the art before the effective filing date of the application could have made this modification in order to facilitate providing software updates for expansion devices, as suggested by GORKA (Machine Translation Page 9, line 13 “a server 78 for providing software updates for the expansion modules i6a-i6c and for providing information about the expansion modules 16a-16c.”)

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over HARROD in view of GORKA, further in view of Wellingkar et al., US Pg-Pub 2017/0097619 (hereafter WELLINGKAR).

Regarding Claim 10, the combination of HARROD and GORKA teaches all of the limitations of parent claim 1,
the combination differs from the claimed invention in that:
Neither reference clearly teaches: wherein the modular building control system comprises a security system.

However, combining home HVAC and security systems is well known in the art, as exemplified by WELLINGKAR, which teaches building control systems may comprise a variety of devices, including HVAC and security devices (WELLINGKAR “[0004] Home automation systems are becoming increasingly popular in both residential and commercial settings. Such systems may be capable of controlling, switching data between, and otherwise interacting with a wide variety of devices, including lighting devices, security devices, audio/video (A/V) devices, heating ventilation and cooling (HVAC) devices, and/or other types of devices.”) and that such systems must generally be configured before use, ([0005] “Generally, in order to utilize the capabilities of a home automation system, a configuration procedure must be undertaken.”) including updating the configuration based on user input or automatic discovery (see e.g. [0036] “A configuration interface 210 may receive user-provided configuration information (e.g., a room with which a device is associated, one or more interconnections to other devices, etc.) from a configuration UI presented by the mobile app 162. Further, discoverable configuration information may be determined by discovery process 220 via WPAN (e.g., BLE) or in-home LAN 150 communication with devices 112-124.”)

WELLINGKAR is analogous art because it is from the same field of endeavor of home automation as the application and the other prior art references. 

Accordingly, Examiner finds, 1) the prior art contains a base device (method or product) (The teachings of HARROD) which differs from the claimed invention in that it lacks security modules, and that said security modules can be seen as an improvement over the base method. 2) the prior art contains a comparable device (method or product) (the teachings of WELLINGKAR) where the comparable device (method or product) has been improved in the same way: by the addition of configurable security modules. 3) one of ordinary skill in the art before the effective filing date of the application could have applied the known “improvement” in the same way and the results would have been predictable to one of ordinary skill in the art at least because WELLINGKAR teaches that it is customary/routine in the art to combine HVAC and Security functions into the same configurable home automation system (see WELLINGKAR, background, esp. [0004]-[0005].) and accordingly that the claimed invention as set forth in claim 10 is obvious. (see MPEP 2143.I.C). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prasad et al., US Pg-Pub 2017/0279876 a configuration system for home automation which stores and processes configuration information in conjunction with user input, see particularly figs. 4 and 5.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591. The examiner can normally be reached Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.T.S./Examiner, Art Unit 2119  


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119